Title: To James Madison from William Taylor, 19 July 1822
From: Taylor, William
To: Madison, James


                
                    
                        My Dear sir
                        City of Megico 19th. July 1822
                    
                    You may have heard of the Consular Appointt. I recd. from the President of the United States to the Port of Vera Cruz. I reached my Port of destination 17th April, remained there 2 days only, and then came on to this place, the Capitol of the Empire of Megico, where I have continued ever since, partly on account of the black vomit having made its appearance in Vera Cruz, and the Castle of San Juan de Ulua being still in possession of the Spaniards. As from a strong and almost irresistable desire to make myself some what acquainted with the situation of this Gouvernment, or more properly speaking—with those who are attempting to establish a Gouvernement &c.
                    I have now been in this City since the first day of May, have mixed a good-deal in society, and from information obtained, and my own Observations, have drawn the following Conclusions. That Iturbidie had an oppy. to transmit his name to posterity as the Washington of his Country, by the establishment of a Republican form of Gouvernment, and the free exercise of Religious Opinions. This line of Conduct wch. was marked out to him by the voice of the People would, not only have secured to him their blessings, and benedictions, but have saved his Country from the worst of all evils—the Scourge of Civil War. But of the millions who have gone before us—who have appeared, flourish’d, and disappeared, how few, how very few have had their names recorded in History as the benefactors of mankind.
                    Self aggrandisement seems to have been [the] sole object of Iturbidie, and he has pursued, and obtained it, tho’ at the expense of the dearest, and best interests of his Country. Yet his Course will have been that of a passing meteor. Already discontent and murmurings are heard in his very household. Two Regiments without their Officers, save one S  named Pio Marcha, made him Emperor. Two Other Regiments in the same tumultuous manner threaten to pull him down. The inteligent and wealthy, are opposed to him. The honorable part of the Army are opposed to him. The City Rabble support him. The Clergy, generally speaking, support him—’tis a common saying, that the Bishop of Peubla, made him. The plan of the Usurpation, is admitted to have Originated with the Bishop. There are however many of the Clergy Opposed to him. The Arch Bishop, would neither Crown him, nor sanction his being Crowned, & on this subject, it is said, wrote a Circular to the Bishops threatening them with the Popes displeasure, if they attempted to Crown Iturbidie. Nevertheless the day after to morrow, Sunday the 21st. inst, is fixed upon for the Coronation to take place. Many look forward to that day as the commencement of a strife

that will again deluge this country with Blood. I could scarcely Credit the fact, did I not have it from the best authority, that upwards of 200,000 Mexicans have already lost their lives in the recent civil wares, in this Country, the Commencement of wch. they date as far back as 1810. I have recd. a written invitation to the Coronation, wch. I shall certainly accept, as I would not miss the Shew on any account whatever. At the same time, I trust in God, to see not only the base bauble itself, but the still baser wretch who dares to grasp it, dashed to the ground, and trampled under foot. And yet this man has his flatterers, his vile flatterers, and with shame be it spoken, that the foremost, should be a Citizen of the U.S. one who fought hard through the Revolutionary War, in defense of the liberties of his own Country, and has since been Conspicuous as the leader of her Armies, but he is now old, diseased, and infirm, and for his past services, reputed great, I forbear to name his name.
                    Our latest advices are down to the 28 April only. Consequently we have yet to learn the decision of Congress respecting the Recognition Of the Independe. of this Country—as a Gouvernment separate & distinct from that of Spain.
                    Mr Ilysolda the Gentleman first appointed as the minister from this Gouvernt. to the UStates, declined the Appointt. 7th June last. Mr Sosaya has very recently been appointed in his Stead, and will probably leave here early in August for the U States. This Gentleman is said to be a Lawyer of some Talents but speaks neither English, nor French, has never been out of his Country, much through it, in her Counsels, or held any office of honor, or trust, under preceding Gouvernments. He has been further represented to me as possessing more intrigue than Talent, more cunning than principle.
                    Mr. Azcarate the Minister to the Court of Saint James—is likewise a Lawyer, & said to be at the head of his profession here. He is a great Gambler, and firm friend to Despotism—speaks neither English, nor French.
                    This Country, this Kingdom of New Spain, which the good Citizens of the United States are prone to believe one solid mass of Gold, and silver, intersperced here, and there with beds of Jewels, and Other precious Stones—is miserably poor, and in a most deplorable Situation. The more respectable Citizens seldom walk the Streets, except to some neighbouring church to hear Mass. The multitude who usually throng & Croud the side walks, are so filthy and numerous withal, that not to come in contact with them occasionally, is morally impossible. On these occasions the Stranger, as a mere matter of course, puts his hand to that part of his dress touched, or rubbed against to, brush away the Vermin. In the whole course of my life I never saw so many beggars—witnessed so much real misery as since my arrival in this celebrated City of the Montezumas.
                    
                    The people are idle, and averse to labour. The Army, and Officers of Gouvernment, are numerous as locusts; hungry as starved Wolves. The Treasury is void. The Key to the Empire on the Atlantic Side, (V.C.) in the hands of their enemies. The sources of commerce dried up. The mines not worked (enclosed is a statement of the money coined here since 1802). No revenue, no regular System of Taxation. Forced loans resorted to, & the proceeds appropriated to the sole use of the Emperor & his satellites. Agents have been sent hence to Europe for the purpose of borrowing in France Ten millions of Dollars, in England Ten millions of Dollars. And they would fain borrow the sum of Ten millions of Dolls more in the UStates. The Secretary of State, Mr José Manuel Herrera (A Priest who resided some time in Louisiana fitting out Expeditions against the then Gouvernmt. of Texas, and drawing on the Patriot Chief Genl. Gaudaloupe Victoria for the expences attending the same, but which Bills were never paid. Such of our Citizens as were induced to embark in these expeditions, have been generally destroyed. The few who survive, are Shunned, neglected, and frowned upon. Genl. Long their leader, formerly a Lieut. in the U.S.A. in attempting to visit some friends who dwelt in a House, at the Door of wch. a Sentinel was placed, (officers lodging within) and not Speaking the Language, was first Struck by the Sentinel and then pursued 15 a 20 steps & shot dead. The Sentinel has undergone no trial, no examination. I mention these facts, not to excite your Sympathy for these unfortunate men, but to shew the determination of this Gouvernment to destroy, or drive out of the Country men who, whatever vices they may possess, are nevertheless firm friends, warm advocates for a Republican form of Gouvernt.
                    The Individuals of N.O. who took Herrera’s Bills—or in other words who advanced him money &c. have been nearly ruined by the total disregard of this Gouvernment to his Contracts. Among the Sufferers A. L. Duncan Esqe with whose name you may be some what familiar, is most conspicuous—being a Creditor to the Amount of 200,000 Dollars.
                    The Advanc[e]s made to Mina in Balto. And N.O. will nett a total loss, unless indeed, those concerned should consent to liquidate their Claims by Concessions or Grants of Land in the Province of Tegas—has already spoken to me on the proba[bi]lity of obtaining a Loan in the U. States. I replied that provided our merchants could have the necessary Confidence in the Stability of this Gouvernment, I did not believe there would be any difficulty in getting the Sum required—but gave him no encouragement to make the experiment.
                
                
                    Monday morning the 22nd.
                    The Coronation of their Majesties is over—it took place yesterday in the Cathedral, all threats, menaces, and evil forebodings to the contrary,

notwithstanding. The Cathedral is a very Spacious building, capable of holding 8 a 9000 persons, nevertheless, on this occasion there were not more than 3,000 present, a pretty strong proof that the coronation was not much relished. The greatest order, however, prevailed during the whole ceremony, which commenced at 10. oClock in the morning, and lasted until 3 oClock in the afternoon. The President of Congress, if indeed, may so call a Body of cold blooded, miserable wretches, whose Servile, and Submissive Conduct cannot prevent their being soon Kicked out of Doors, & sent to their respective provinces in less than 6 weeks—Crowned the Emperor, who received the precious gift Kneeling—& Who then with his Own hands, placed another Crown on the head of his wife. It was to me a most tiresome pantomime, for altho’ I was well situated to see yet I could not hear one word that was said; except the conclusion of the Bishop of Peubla’s Sermon, wch. closed the Ceremony. Long live the Emperor—words that were repeated by 2 or 3 voices only—and these in so faint a tone of voice, as could not have been heard, but for the death like Silence that reigned throughout the Cathedral. I remarked that those who sat near me, after the first hour had gone by, seemed more intent with their own big thoughts, than the Coronation. Many fell into the Arms of old Morpheus, and our own General James Wilkinson who had accompanied me there in the full uniform Dress of a Major General of the United Army—enjoyed two very good naps. Notwithstanding this, I expect you will see published in Duane’s paper, or some paper of N.O. a most pompous descriptions [sic] of the Coronation. I had permission to take with me such of my countrymen as were then in this City & mustered in all 16—add to these the Ministers Azcáraté, and Sosaya, with their Secretaries of Legation called for me at my Lodgings.
                    I scarce need inform you, my dear sir, that these pointed attentions were neither offered to, nor received by me as my right. As they were offered, I thought it my duty to accept them and did so, under the full beleif that I could not thereby in the smallest degree whatever, Commit the Gouvernment of the United States.
                    A Gouvernt. like this founded upon violence, will Catch at any thing that can give the least Countenance to its Usurpation, &c.
                    The coins of this country have undergone a total change. The head of Iturbidie has Supplanted that of Ferdinand the 7th. I regret this Change, as the hard dollars of old Spain, constituted the only solid part of her System. Medals to the Amount of 12000 Dollars were thrown to the Crowd in front of the Cathedral. I enclose you one.
                    I understand that General Davila commanding the Castle of San Juan de Ulua has recd from his master the King of Spain the Commission of Captain General of Mexico—& the famous Callava, of Pensacola memory, is to take command of the Castle—there is no Jackson here to frighten him away.
                
                
                
                    Friday August 2nd.
                    All here has been confusion & alarm for the last several days. Genl Gaudeloupe has certainly raised the Republican Standard in the neighbourhood of Halapa, with what force, can’t well be ascertained—3,000 horse left this City 4 days ago in pursuit of him—from what I can learn he is not in a situation to meet this force—& will therefore have to retreat to his inaccessable mountains. There is reports of risings in other Provinces. Certain it is that ere long this Country will be the Scene of a dreadful Civil War. On the night of the 31. ulto. Sérgeant—now Captain Marcha of Regiment No 1, of wch. Iturbidie always has been, & still is the Colonel—made an attempt to Close the Doors of Congress—and Disperse that Body—but was foiled—that it will take place ere long, and the Inquisition be reestablished, seems to be the general beleif, unless the present order of things be destroyed.
                    I have this day given a Letter of Introduction to you, to Mr Vt. Rocofuerte, a Gentleman from Guyaquil near Lyma a great enthusiast in the Cause of Liberty, of liberal Education & great wealth, and able to give you much useful information respecting this Country.
                    I by no means wish any part of this Communication made publick—it would injure me not a little were it Known here that I had written such truths. If however, you should consider any of the facts worth communicating, you may make them Known to your neighbours Gouvernor—& P. P. Barbours Esquire. It is by no means a highly wrought picture of the State of this Country, but a fair statement of facts.
                    I beg you will make my respectful remembrance to Mrs Madison—to my much respected relative yr mother, & if not too troublesome, to my Other relatives in yr neighbourhood. I am Dr sir, with every wish for yr health & happiness Yr friend & obt. h. St.
                    
                        William Taylor
                    
                
            